UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
ELITE SPECIALTY WELDING LL C CASE NO. 2:18-CV-01269
VERSUS JUDGE ROBERT SUMMERHAYS

PACKAGING CORP OF AMERICA INC ETAL MAGISTRATE JUDGE KAY

JUDGMENT
For the reasons set forth in the Report and Recommendation of the Magistrate Judge, as
supplemented by the Court’s Ruling issued this date, and after a de novo review of the record,
including the objections filed by Plaintiff, and having determined that the findings and
recommendation are correct under the applicable law;
IT IS ORDERED that Plaintiff's Motion to Remand (Rec. 6) is DENIED.
IT IS FURTHER ORDERED that all claims brought against Eric Snelgrove, Joseph

Flores and David Martinez are DISMISSED WITHOUT PREJUDICE.

THUS DONE in Chambers on this m4 a day of . ry re. , 2019.

    

 

“ROBERT R. SUMMERHAYS\___/
UNITED STATES DISTRICT JUDGE

 
